Woods, J.
Since this appeal was taken, the single question presented and argued has been decided, adversely to the appellants, in the cases of McCoy v. Payne, 68 Ind. 327, and Hudelson v. Armstrong, 70 Ind. 99.
By the latter case, it is shown that the common-law rule, “ whereby, if one of two or more joint promisors or obligors should die, his representatives were at law discharged, and the survivor or survivors alone could be sued,” has never been a part of the law of this State.
The judgment of the circuit courtis affirmed, with costs.